DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE filed on 03/11/2022; and amendments with remarks filed on 02/25/2022 has been entered.
Application Status
Amended claim 1, 7-9, 16 and 17 are under examination.
Claim 2-6 and 10-15 are cancelled.
Claim 1, 7-9, 16 and 17 are rejected.
Withdrawn Rejection 
The 112, second paragraph rejections set forth in previous office action have withdrawn in light of Applicant’s amendment and remarks. 
The 35 U.S.C. 102(a)(1) over claim(s) 1, 4, 7, 8, 9, 16 and 17 as being anticipated by Steenhout et al. (Ref. U, Term Infant Formula Supplemented with Human Milk Oligosaccharides, Abstract) have been withdrawn in light of Applicant’s amendments filed on 02/25/22. 
Claim(s) 1, 4, 7, 8, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenhout et al. (Ref. U, Term Infant Formula Supplemented with Human Milk Oligosaccharides, Abstract).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 16-17 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Chow et al. (US 2012/0172319 A1).
Regarding claim 1, 7, 9, 16 and 17, Chow et al. (Chow) discloses a composition, human milk fortifier (‘319, [0002], [0036], [0049], [0061]) comprising human milk oligosaccharides combination including 2’fucosyllactose (2’FL) and 3’sialyllactose (3’SL) (‘319, [0072]). 
Chow teaches an amount of the 2’fucosyllactose (2’FL) with a range of from greater than 2.5 mg/ml to about 10 mg/ml (‘319, [0079]), which corresponds to a range from greater than 2,500 mg/L to about 10,000 mg/L, and is in range with the cited range of from 8 to 10,000 mg/L.  Additionally, Chow teaches an amount of the 3’sialyllactose (3’SL) in a range from about 0.01 mg/ml to less than 0.15 mg/mL (‘319, [0082]), which corresponds to a range of about 10 mg/L to less than 150 mg/L and is in range with the cited range of 10 to 500 mg/L. 
With respect to claim 7 and 17, recitation of “…is specifically tailored for an infant of a select age…” and “born via caesarean section”, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Chow teaches the composition, human milk fortifier with infant formula (‘319, [0049]), and defining infant as a person 12 months or younger (‘319, With respect to claim 9, 16 and 17, Chow discloses adding the composition, human milk fortifier to breast milk (diluent) (‘319, [0049]) and administering to a term infant.
Regarding claim 8, Chow discloses the composition comprising protein, carbohydrates, vitamins, minerals (‘319, [0059]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 7-9, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11-13 and 17-24 of Application No. 16/628,870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is to a human milk fortifier composition comprising human milk oligosaccharide.
Claim 1, 7-9, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 15 of Application No. 16/628,736 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is to a human milk fortifier composition comprising human milk oligosaccharide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-9, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792